Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities: “pNiOx” in page 8 should be “p-NiOx”. 
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  “pNiOx” should be “p-NiOx” Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi (US 20170330880).

a substrate 11; 
a channel layer 14 disposed on the substrate; 
a barrier layer 15b disposed on the channel layer; 
a p-type doped III-V layer 15b’ [0097] disposed on the barrier layer; 
a gate 25 disposed on the p-type doped III-V layer; 
a source 33/21S and a drain 33/21D disposed on two opposite sides of the gate; and 
a doped semiconductor layer (R), provided with a first side (the side below left end of 33 in drain region) close to the gate and a second side (the side below right end of 33 in drain region) away from the gate, 
wherein the drain covers the first side of the doped semiconductor layer (Fig 1: partially covers the first side).

Regarding claim 2. Takeuchi discloses The semiconductor device according to claim 1, wherein the doped semiconductor layer comprises a p-type dopant [0107].

Regarding claim 3. Takeuchi discloses The semiconductor device according to claim 1, wherein the doped semiconductor layer comprises p-GaN, p-AlGaN, p-Si, pNiOx, p-Cu2O, p-GaAs [0101] or a combination of the above.



Regarding claim 5. Takeuchi discloses The semiconductor device according to claim 1, wherein the drain covers the second side of the doped semiconductor layer (Fig 1).

Regarding claim 9. Takeuchi discloses The semiconductor device according to claim 1, wherein the doped semiconductor layer is provided with a plurality of parts (Fig 1: left R and right R), the parts being separated from one another (via 15g), and 
an arranging direction of the parts being parallel to an extending direction of the drain (Fig 1).

Regarding claim 17. Takeuchi discloses A manufacturing method of a semiconductor device, comprising: 
providing a substrate 11 (Fig 7A); 
forming a channel layer 14 (Fig 7A) on the substrate; 
forming a barrier layer 15b (Fig 7A) on the channel layer; 
forming a p-type doped III-V layer 15b’ [0097] on the barrier layer; 
forming a gate 25 on the p-type doped III-V layer (Fig 7D); 
forming a doped semiconductor layer (R) on the barrier layer (Fig 7D); and 

wherein the drain covers one side (Fig 7D: the side below left end of 33 in drain region and partially covers the side) of the doped semiconductor layer close to the gate (Fig 7D).

Regarding claim 20. Takeuchi discloses The manufacturing method according to claim 17, wherein forming the doped semiconductor layer comprises: 
performing an epitaxial growing process to form a semiconductor crystal layer on the barrier layer (Fig 7A, [0078]-[0079]); and 
patterning the semiconductor crystal layer to form the doped semiconductor layer (Fig 7D).

Allowable Subject Matter
Claims 10-16 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 10. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first source and a second source respectively disposed on one side of the first gate away from the drain and one side of the second gate away from the drain; and a doped semiconductor layer, provided with a first side close to the first gate and a second side close to the second gate, the drain covers the first side and the second side of the doped semiconductor layer”.

Claims 6-8 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first field plate is provided with a lower surface higher than an upper surface of the gate”.

Regarding claim 18. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “performing a deposition process to deposit a semiconductor material to cover the gate and the barrier layer; and patterning the semiconductor material to form the doped semiconductor layer”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826